Citation Nr: 0529663	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-14 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion. 

2.  Entitlement to service connection for residuals of a 
fractured nose. 

3.  Entitlement to service connection for residuals of a 
spinal tap.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 2005, the veteran 
testified at a hearing before the undersigned sitting at the 
RO.


FINDING OF FACT

The competent evidence of record does not show residuals of a 
concussion, a fractured nose, or a spinal tap.


CONCLUSION OF LAW

Neither residuals of a concussion, a fractured nose, nor a 
spinal tap were incurred in nor aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
she should submit all pertinent evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the April 
and June 2003 VA correspondence, August 2003 rating decision, 
and March 2004 statement of the case as well as the oral 
notice provided by the undersigned at the July 2005 personal 
hearing fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
RO obtained and associated with the claims file the veteran's 
service medical records and, after that veteran reported that 
he received all of his treatment from the Little Rock VA 
Medical Center, VA also obtained and associated his treatment 
records from this facility with the claims file.  The record 
also shows that the veteran was afforded VA examinations in 
June and July 2003.

While the record does not include a copy of the veteran's 
Social Security Administration (SSA) records, he has never 
claimed and the record does not show that these records are 
relevant to his current claims.  In fact, at the July 2005 
personal hearing, he testified that these records related 
solely to an unrelated heart disorder.  Therefore, 
adjudication of his claims may go forward without these 
records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim").  

Similarly, while the record may not include some of the more 
contemporaneous medical records the veteran testified about 
at his July 2005 personal hearing, as will be explained in 
more detail in the decision below, service medical records 
are negative for complaints, diagnoses, or treatment related 
to a concussion, a fractured nose, or a spinal tap.  
Moreover, the June and July 2003 VA examinations were 
negative for a current disability.  Therefore, the Board once 
again finds that adjudication of his claims may go forward 
without these records.  Id; Also see Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1356 (Fed. Cir. 2003) (if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim and therefore VA has no 
duty to request an examination or opinion).  

Hence the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claims

The veteran argued at his July 2005 personal hearing, as well 
as in writings to the RO, that while in Fuji, Japan he was 
struck in the face with a traverse handle while serving in a 
tank on maneuvers to retrieve some other tanks.  He reported 
that the blow caused a concussion and fractured his nose.  He 
also reported that, after awakening in jail after becoming 
intoxicated he could not move, he was taken by military 
police officers to a hospital for treatment, and in the 
course of that treatment he was given a spinal tap.  He 
complained that he has had chronic back pain and/or stiffness 
in the area of the spinal tap ever since that time. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  If a condition noted 
during service was not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

With the above criteria in mind, the Board notes that a 
service medical record dated in March 1973 show the veteran's 
complaints and treatment for headaches.  Service medical 
records dated in March and April 1973 also note the veteran 
being jailed because of intoxication and his treatment for a 
suspected seizure disorder.  Service medical records dated in 
October 1972, February 1973, and April 1973 also show his 
complaints and/or treatment for low back pain, which on one 
occasion started after a fall in the shower, and which was 
diagnosed on another occasion as a muscle strain.  A March 
1972 examination also noted that he had a scar above his left 
eyebrow and a February 1973 treatment record noted that his 
preservice history included a head injury.  However, service 
medical records, including the March 1972 examination and the 
August 1973 separation examination, were negative for any 
documentation that he sustained a concussion and/or a 
fractured nose while in military service, was injured while 
operating a tank, or ever had a spinal tap.

Likewise, the postservice record does not include any medical 
evidence of the veteran being diagnosed with a current 
disability as a result of the alleged inservice concussion, 
fractured nose, and/or spinal tap.  In fact, at the June and 
July 2003 VA examinations, which were held for the express 
purpose of ascertaining whether the veteran had any 
disability, the examiners opined that he did not.  

Specifically, as to the concussion, the June 2003 
neurological examiner opined that, while the veteran had a 
history consistent with a concussive head injury, he did not 
have any residual deficits from this injury.  Likewise, as to 
the fractured nose, the July 2003 general examiner opined, 
after noting that the skin around the nose was normal, the 
septum was midline and intact, and nose x-ray was negative 
for fractures, that the examination was normal.  Similarly, 
as to the spinal tap, while the June 2003 neurological 
examiner noted that the veteran had low back pain and reduced 
range of motion, it was opined that he did not have any 
neurological deficits and the examiner doubted that this 
adverse symptomatology had anything to do with the alleged 
lumbar puncture because the area of the pain was far above 
where a lumbar puncture would be performed.  No contrary 
medical opinions are found in the record.  See Evans v. West, 
12 Vet. App. 22, 30 (1998).

Thus, because service medical records are negative for a 
concussion, a fractured nose, and a spinal tap and because  
none of the medical evidence of record includes a current 
diagnosis of a chronic disease process, service connection 
for residuals of a concussion, a fractured nose, and a spinal 
tap are denied.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.

In reaching the above conclusions, the Board has not 
overlooked the veteran's written statements to the RO or his 
hearing testimony.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the current diagnosis of a problem.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran's statements addressing his current diagnoses are not 
probative evidence as to the issues on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims must be denied.


ORDER

Service connection for residuals of a concussion, a fractured 
nose, and a spinal tap are denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


